pbs os lrpmeait ovc pe teeacripy vink preasurys sear of lan al revenue service commerce street dallas tx date date person to contact badge number contact telephone number contact address employer_identification_number deadline to petition_tax_court release number release date legend org organization name xx date org address certified mail dear this is a final notice of adverse determination that your exempt status under sec_501 of the internal_revenue_code is revoked recognition of your exemption under internal_revenue_code sec_501 is revoked effective january 20xx the following reason s you are not organized and operated exclusively for an exempt_purpose as required by internal_revenue_code sec_501 you are not and have not been engaged primarily in activities which accomplish one or more exempt purposes you are not a charitable_organization within the meaning of sec_1_501_c_3_-1 rather your activities further a substantial nonexempt commercial purpose and serve private rather than public interests contributions to your organization are no longer deductible effective january 20xx since your exempt status has been revoked you are required to file form_1120 u s_corporation income_tax return for all years beginning on or after january 20xxx income_tax returns for subsequent years are to be filed with the appropriate service_center identified in the instructions for those returns it is further determined that your failure_to_file a written appeal constitutes a failure to exhaust your available administrative remedies however if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia before the ninety-first 91st day after the date that this determination was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment to secure a petition form write to the following address please understand that filing a petition for a declaratory_judgment under sec_7428 will not delay the processing of subsequent income_tax returns and assessment of any taxes due the last day for filing a petition for declaratory_judgment is may 20xx you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access you tax information and can help you get answers you can call and ask for the taxpayer_advocate assistance or you can contact the advocate from the site where this issue was determined by writing to taxpayer_advocate assistance cannot be used as substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determination nor extend the time fixed by law that you have to file a petition in court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling this letter should be kept within your permanent records if you have any questions please contact the person whose name and telephone number are shown above sincerely nanette m downing acting director eo examinations enclosures publication internal_revenue_service tax_exempt_and_government_entities_division west capitol st stop jackson ms date date department of the treasury legend org organization name add nd g fess booeess org address xx d ate taxpayer_identification_number form tax_year s ended person to contact id number contact telephone number contact fax number certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate letter rev catalog number 34809f cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter contact you if you write please provide a telephone number and the most convenient time to call if we need to thank you for your cooperation sincerely cecil r weems exempt_organizations eo revenue_agent enclosures publication publication report of examination letter rev catalog number 34809f schedule number or exhibit form 886-a rev date explanations of items tax identification_number name of taxpayer org year period ended 20xx 20xx legend org organization name state dir-1 dir-2 dir-3 xx date address address city city state dir-4 dir-5 4th g directors issue whether org hereinafter referred to as org’ is operated exclusively for exempt purposes described within internal_revenue_code sec_501 a whether org is engaged primarily in activities that accomplish an exempt_purpose b whether more than an insubstantial part of the activities of org are in furtherance of a non- exempt_purpose facts org was incorporated on june 20xx as a non-profit corporation in the state of state the stated purpose of the organization is exclusively for charitable endeavors and other lawful activity as allowed under the state nonprofit corporation law it was organized and was to be operated exclusively as an exempt_organization under sec_501 of the internal_revenue_code of 19xx on january 20xx org received from the internal_revenue_service a determination_letter advising the organization of recognition of exempt status under sec_501 of the internal_revenue_code and an advance_ruling on the foundation status under sec_509 and sec_170 of the internal_revenue_code org received its final_determination letter from the internal_revenue_service this letter determined that org’s exempt status under sec_501 of the code was still in effect but that the organization failed the public support_test and was classified as a private_foundation org was notified by the internal_revenue_service on of a pending examination of its books_and_records to be conducted on of the form 990pf for year ended december 20xx the examination was subsequently expanded to include the form 990pf for the year ended december 20xx tax_return history to date org has filed a total of three forms 990pf return of private_foundation or sec_4947 nonexempt_charitable_trust treated as a private_foundation the table below shows the filing history of this tax form tax_year ended december 20xx december 20xx december 20xx filing_date may 20xx january 20xx july 20xx due_date may 20xx may 20xx may 20xx tax_return information form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs goy page_1 schedule number or exhibit year period ended 20xx 20xx form 886-a rev date name of taxpayer org explanations of items tax identification_number the address of the organization as shown on the forms 990pf is address city state the physical address of the organization is address city state per the returns filed for 20xx and 20xx line lists the books_and_records as being in the care of dir-1 at the mailing address of the organization the summary of direct charitable activities on the form 990pf for 20xx states foundation provided direct professional counseling to more than individuals in the areas of debt relief housing and legal services individuals helped the form 990pf for 20xx makes a similar statement but does not list the number of the organization has a board_of directors whose number changed each year in 20xx there were three directors in 20xx there was only one director listed the list of directors of the organization as compiled from the forms 990pf for the years ended december 20xx and december 20xx from the articles of incorporation and from the current listing from the state regulatory agency is shown below individual dir-1 dir-2 dir-3 dir-4 dir-4 dir-3 dir-1 source year articles of incorporation articles of t ncorporation articles of incorporation articles of incorporation position director director director treasurer director form 990pf 20xx form 990pf 20xx form 990pf 20xx sec treasurer director director dir-1 form 990pf 20xx director dir-1 dir-4 dir-3 dir-5 secretary of state secretary of state secretary of state secretary of state director president director director secretary treasurer none of the board members are related and none appear to have business professional or family relationships with any of the other board members in 20xx 20xx org had no employees the president dir-1 was solely in charge of the operations of org activities it was indicated in the statement of program service accomplishments on the forms 990pf that the main activity of the organization was that the foundation provided direct professional counseling to individuals in the areas of debt relief housing and legal services and the use of the debt management program after the examiner interviewed the director and the books_and_records provided by org it has been determined that the organization was inactive during the years of 20xx forward and that the organization probably will not be operational again and that the director was considering terminating the exempt status form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service year period ended 20xx 20kx schedule number or exhibit explanations of items tax identification_number form 886-a rev date name of taxpayer org and discontinuing operations org had no income or contributions during the years of 20xx 20xx no employees did no advertising had no operational expenses and no longer had a website there has been no documentation of information provided to verify that org was conducting any of the typical credit counseling activities there was no documented telephone calls or in-person interviews or interactions between org and any consumers or clients advertising during the years of the examination it has not been shown that org did any advertising of its services through referrals tv radio or newspaper ads there was a yellow pages ad in the telephone book but the number when called was not org training materials there were no manuals telephone scripts or any information or documentation provided that indicated that there were any counselor certifications or any ongoing training of counselors there were no paid counselors during 20xx or 20xx minutes there were no written minutes presented for the years of 20xx or 20xx financial information there was no income reported for the organization during 20xx or 20xx the forms 990pf showed contributions but these were in error the director paid some expenses for org but they appeared to have been reimbursed the large contribution in 20xx was not verified as a bona_fide contribution to org there was no client income or fees received in 20xx or 20xx a review of the bank statements for org indicated that there were transactions between the president and org but these were determined to be in error deposits of personal funds by dir-1 and withdrawals of those funds by her the statements for this account were requested and then summons from the bank law sec_501 of the internal_revenue_code provides that an organization described in sec_501 is exempt from income_tax sec_501 of the code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual the term charitable includes relief of the poor and distressed sec_1 c -1 d income_tax regulations the term educational includes a instruction or training of the individual for the purpose of improving or developing his her capabilities and b instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 in other words the two components of education are public education and individual training form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service year period ended 20xx 20xx schedule number or exhibit 886-a form eee explanations of items tax identification_number name of taxpayer org sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section the organizational_test or the operational_test it is not exempt if an organization fails to meet either sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose the existence of a substantial nonexempt purpose regardless of the number or importance of exempt purposes will cause failure of the operational_test 326_us_279 better business bureau of washington d c v u s it engages primarily in activities that educational_purposes include instruction or training of the individual for the purpose of improving or treas reg in 326_us_279 developing his her capabilities and instruction of the public on useful and beneficial subjects sec_1_501_c_3_-1 the supreme court held that the presence of a single non-exempt purposes if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university sec_1_501_c_3_-1 - organizations organized and operated for religious charitable scientific testing for public safety literary or educational_purposes or for the prevention of cruelty to children or animals a organizational and operational tests in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt the term exempt_purpose or purposes as used in this section means any purpose or purposes specified in sec_501 as defined and elaborated in paragraph d of this section b organizational test-- in general i an organization is organized exclusively for one or more exempt purposes only if its articles of organization referred to in this section as its articles as defined in subparagraph of this paragraph a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes ii in meeting the organizational_test the organization's purposes as stated in its articles may be as broad as or more specific than the purposes stated in sec_501 therefore an organization which by the terms of its articles is formed for literary and scientific purposes within the meaning of sec_501 of the code shall if organizational_test similarly articles stating that the organization is created solely to receive contributions and pay them over to organizations which are described in sec_501 and exempt from taxation it otherwise meets the requirements in this paragraph be considered to have met the form 886-a department of the treasury-internal revenue service page_4__-publish no irs gov catalog number 20810w schedule number or exhibit 886-a form ecm aera explanations of items name oftaxpayer org tax identification_number - - yeariperiod ended 20xx 20xx under sec_501 are sufficient for purposes of the organizational_test moreover it is sufficient if the articles set for the purpose of the organization to be the operation of a school for adult education and describe in detail the manner of the operation of such school in addition if the articles state that the organization is formed for charitable purposes such articles ordinarily shall be sufficient for purposes of the organizational_test see subparagraph of this paragraph for rules relating to construction of terms iii an organization is not organized exclusively for one or more exempt purposes if its articles expressly empower it to carry on otherwise than as an insubstantial part of its activities activities which are not in furtherance of one or more exempt purposes even though such organization is by the terms of such articles created for a purpose that is no broader than the purposes specified in sec_501 thus an organization that is empowered by its articles to engage in a manufacturing business or to engage in the operation of a social_club does not meet the organizational_test regardless of the fact that its articles may state that such organization is created for charitable purposes within the meaning of sec_501 of the code c operational test-- primary activities an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose in the case of consumer credit counseling service of alabama inc v u s a f t r 2d for this it charged no fee the court found that the counseling programs were also d d c the district_court for the district of columbia held that a credit_counseling_organization qualified as charitable and educational under sec_501 it fulfilled charitable purposes by educating the public on subjects useful to the individual and beneficial to the community sec_1 c - d i b educational and charitable the debt management and creditor intercession activities were an integral part of the agencies’ counseling function and thus were charitable and educational even if this were not the case the court viewed the debt management and creditor intercession activities as incidental to the agencies’ principal functions as only approximately percent of the counselors’ time was applied to debt management programs and the charge for the service was nominal the court also considered the facts that the agency was publicly supported and that it had a board dominated by members of the general_public as factors indicating a charitable operation see also credit counseling centers of oklahoma inc v united_states u s t c d d c in which the facts and legal analysis were virtually identical to those in consumer credit counseling centers of alabama inc v united_states discussed immediately above sec_1_501_c_3_-1 of the income_tax regulations provides that the term charitable used in sec_501 of the code in its generally accepted legal sense the regulation further states that the term charity includes lessening the burdens of government and the promotion of social welfare by organizations designed i to lessen neighborhood tensions ii to eliminate prejudice and discrimination iii to defend human and civil rights secured_by law or iv to combat community deterioration and juvenile delinquency government’s position it is the government’s position that org conducted no educational activity or any other exempt functions during the years of the examination there were no credit counseling sessions held and that since org had no clients this lack of any exempt purposes and also the fact that there is no intention at form 886-a catalog number 20810w page_ publish no irs gov department of the treasury-internal revenue service schedule number or exhibit explanations of items form 886-a rev date name of taxpayer org this point to begin operations again it is proposed that the exempt status granted to org under sec_501 be revoked year period ended 20xx 20xx tax identification_number no indication was found that there were non-exempt activities conducted but rather that the organization did not do anything during the years of the examination taxpayer’s position at the time of issuance of the report the taxpayer was in agreement with the revocation of exempt status of the organization conclusion org was not operated exclusively for educational or for any other exempt purposes within the meaning of sec_501 of the code the organization was inactive and did not carry on any exempt_activities during 20xx or 20xx no educational training or counseling was provided to any individuals on credit or debt management issues and org did not provide education to the community at large therefore the organization’s exempt status under sec_501 of the code should be revoked effective january 20xx form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service
